         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




GARY J. BYRNE, et al.


Plaintiffs,
                                                                  1:18-cv-01422-PLF
v.

HILLARY RODHAM CLINTON, et al.
Defendants.

_______________________________________

     OPPOSITION OF PLAINTIFFS TO MOTION TO DISMISS OF DEFENDANTS
                        CLINTON AND PODESTA
       Plaintiffs Gary Byrne and the GJB Project (hereinafter referred to as “Plaintiffs”), by and

through his undersigned counsel of record, hereby moves the Court to deny each Defendant’s

Motion(s) to Dismiss Plaintiffs’ Amended Complaint for failure to assert jurisdiction under Rule

12(b)(1), and failure to state a claim upon which relief can be granted under Rule 12(b)(6). 1

Dated: November 7, 2018                              Respectfully submitted,

                                                     /s/ Mark R. Heilbrun
                                                     MARK R. HEILBRUN
                                                     D.C. Bar No. 434681
                                                     Reagan International Trade Center
                                                     1300 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20004
                                                     (202) 577-9178


1
  Defendant Podesta in his Motion to Dismiss does not file a separate memorandum of law in
support of dismissal of the Amended Complaint (AC), but merely incorporates by reference the
Motion filed on behalf of Secretary Clinton. ECF 58, p. 1. Accordingly, this Opposition will
address the adequacy of the AC with regard to both Defendants Secretary Hillary Rodham
Clinton and John Podesta.
         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 2 of 22




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




GARY J. BYRNE, et al.


Plaintiffs,
                                                                   1:18-cv-01422-PLF
v.

HILLARY RODHAM CLINTON, et al.
Defendants.

_______________________________________


 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF OPPOSITION

       Plaintiffs Gary Byrne and the GJB Project (hereinafter referred to as “Plaintiffs”), by and

through his undersigned counsel of record, hereby submits the following points and authorities in

supports of Plaintiffs’ Opposition motion to deny each of Defendant’s Motion(s) to Dismiss

Plaintiffs’ Amended Complaint for failure to assert jurisdiction under Rule 12(b)(1), and failure

to state a claim upon which relief can be granted under Rule 12(b)(6).

                                       INTRODUCTION

       Contrary to Defendants’ assertions, this is an Amended Complaint (“AC”), ECF 51, in

which Plaintiffs sufficiently allege a justiciable legal controversy, and sufficiently allege claims

under the RICO substantive statute, 18 U.S.C. § 1962(c) and (d), upon which relief can be

granted. The AC adequately alleges wrongdoing by former government officials, campaign

officials, party advocates and others who have engaged in serious acts of predicate racketeering

activity which proximately and directly caused injury to Plaintiffs, and only the Plaintiffs.
                                                  2
          Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 3 of 22



        Defendants omit from their discussion congressional legislative history and Supreme

Court precedent discussing that the elements of RICO are to be liberally and expansively

construed (see, e.g., association in fact enterprise per Boyle, below). Defendants also fail to

consider that this alleged action is not a “garden-variety” fraud case, which are disfavored by

district courts. Rather, Plaintiffs allege a complex, multi-faceted scheme involving numerous

persons and entities who are alleged to have committed serious criminal offenses of obstruction

of justice, Travel Act, and bribery, which courts have found from the very “nature of the

activity” to meet the “open-ended continuity” requirement. Finally, defendants fail to adequately

address defamatory conduct which has been a consistent aspect of the continuing enterprise.

        As discussed in detail below, Plaintiffs thus respectfully request the Court to allow this

action alleging serious offenses and government corruption to continue, and deny the

Defendants’ motions to dismiss.

POINTS AND AUTHORITIES REGARDING DEFENDANTS’ RULE 12(B)(1) MOTION

I.      There Are Sufficient Allegations of Jurisdiction Under Article III

        A. The AC Sufficiently Alleges a Justiciable Case or Controversy

     Defendants first assert that Plaintiffs are only raising a generally available grievance about

government which would not confer jurisdiction to this court. ECF 57, Mot, p. 9-10. This

principle was discussed in Lujan v. Defenders of Wildlife, 504 U.S. 555, 573-74 (1992) in which

the Court addressed a claim asserting only harm to his and every citizen's interest in proper

application of the Constitution and laws, and seeking relief that no more directly and tangibly

benefits him than it does the public at large. This claim was held to not state an Article III case

or controversy. Id., at 574, citing to Fairchild v. Hughes, 258 U.S. 126, 129–130 (1922), in



                                                   3
          Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 4 of 22



which the Court dismissed a suit challenging the propriety of the process by which the

Nineteenth Amendment was ratified.

        Defendants misconstrue the Plaintiffs’ allegations, none of which allege in any way a

grievance about government activity applicable to persons other than exclusively himself, Gary

Byrne, and his LLC. The AC does address wrongdoing by former government officials, such as

Secretary Clinton, but these assertions are not “generalized grievances” but rather specific

allegations of her working with private citizens, such as Defendants Podesta (who also chaired

the Hillary Clinton presidential campaign), Brock, and FBI official Peter Strzok, who as

discussed below, engaged in predicate acts of racketeering which proximately caused injury to

Plaintiffs, and only to the Plaintiffs.

        Despite Defendants’ persistent argument that the Plaintiffs’ allegations are “generalized

grievances” against government agencies and the FISA Court, ECF 57, Mot., p. 9-11, the

Plaintiffs limit his/their allegations to those alleged as Defendants and conspirators of the

Defendants. The introductory paragraphs in the AC show how the allegations are limited to

illegal activity directed at Plaintiffs because of his upcoming nonfiction book recounting verified

corruption by the Clintons. See, AC, ECF 51, para. 15, allegations that Defendants Clinton and

Podesta engaged in obstruction of justice by “wiping clean” inculpatory documents (e-mails)

which would have shown how they paid bribes to independent contractors to create false

information about Plaintiffs and caused the illegal conducting of domestic surveillance of Officer

Byrne. See also AC, ECF 51, para. 16, Defendant Brock and Enterprise nonpartisan” non-

profits, such as Correct the Record, used facilities in interstate commerce (such as internet

outlets and other media outlets) to disseminate false information about Officer Byrne. Brock

utilized the services of Enterprise members Wackrow and Gilhooly to commit slander and libel,



                                                  4
         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 5 of 22



knowing that they were compensated by Brock and Enterprise member George Soros. These are

not generalized claims or grievances, but rather specific allegations of how the Defendants,

acting with Enterprise members and other conspirators, engaged in predicate activity against

Plaintiffs, in order to discredit Byrne before his soon to be released book was published.

       B. The AC Sufficiently Alleges Standing As Required by Article III

   Defendants then argue that the Plaintiffs did not properly assert facts to support standing.

ECF 57, Mot., p. 11-16. The Supreme Court has held that the “irreducible constitutional

minimum of standing contains three elements: injury in fact, causation, and redressability.” See

Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015) (quoting Lujan v. Defs. of Wildlife, 504 U.S.

555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)). The Plaintiffs bear the burden of

establishing each element to the standard of proof required at each successive stage of the

litigation. See id. But, at the motion to dismiss stage, a court must accept the well-pleaded

allegations of the complaint as true and draw all inferences in favor of the Plaintiffs. See also

Jerome Stevens Pharm. Inc. v. Food & Drug Administration, 402 F.3d 1249, 1253-54 (D.C. Cir.

2005), citing United States v. Gaubert, 499 U.S. 315, 327 (1991).

       Courts in this district find Plaintiffs meet the elements for standing when a Plaintiff’s

alleged injuries can be redressed by a monetary award, caused by the Defendant’s wrongdoing.

See Ferrer v. CareFirst, Inc., 265 F.Supp.3d 50, 53 (D.D.C. 2017) (holding that insureds'

complaint set forth sufficient facts that plausibly established Article III standing by alleging that

Carefirst’s denial of full coverage resulted in each of the Plaintiffs having to pay hundreds of

dollars out of pocket, thereby easily meeting the injury-in-fact requirement and redressability

requirement).




                                                  5
          Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 6 of 22



        The AC adequately alleges these three elements of injury in fact, causation, and

redressability. First, regarding injury in fact, the AC specifically alleges, at ECF 51, para. 17,

that Plaintiffs has standing to bring this action as he incurred injury to his business and as a result

of damage to his reputation, which has long been found to be sufficient injury to meet the

standing requirement in this district. See Lewis v. Lhu, 696 F. Supp. 723, 727 (D.D.C. 1988)

which held that Plaintiffs' allegations of reputational and other damage stemming from

defendants' actions are sufficient to meet the “injury” standing requirement for a civil RICO

federal action. The Lewis court further stated that all that is required to sustain standing under

RICO is an allegation that Plaintiffs' injuries flowed, directly or indirectly, from defendants'

fraudulent acts. Id., citing cases.

        Because satisfaction of the RICO injury to business or property requirement is satisfied

under Lewis, the injury in fact requirement for Title III standing, which only requires “general

factual allegations of injury resulting from the defendant's conduct” would be also satisfied. See

Lujan, 504 U.S. at 561; Lexmark Intern. Inc. v. Static Control Components Inc., 572 U.S. 118,

132 (2014) (holding that proximate causation in a civil RICO claim (and other claims) is not a

requirement of Article III standing, which standing requires only that the Plaintiffs’ injury be

fairly traceable to the defendant's conduct). See also ECF 57, Mot., p. 17, citing case.

        The AC further alleges causation, stating at ECF 51, para. 17, that Plaintiffs have also

incurred legal fees and expenses as a result of the damage to his reputation caused by the illegal

predicate activity of obstruction of justice (destroying inculpatory documents), and the

Defendants use of interstate facilities to promote and facilitate their bribery. Lastly, there would

be redressability as the Plaintiffs allege direct monetary injury (both as a result of loss of book

sales, and because his reputation was discredited and incurrence of legal fees), which can be



                                                  6
           Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 7 of 22



quantified. This is sufficient to find standing under Title III requirements. Lannon Foundation v.

Gingold, 300 F. Supp.3d 1, 16 (D.D.C. 2017) (holding that the Plaintiffs had sufficient standing

under Title III when there was a legitimate claim for fees or damages). Accordingly, the

Plaintiffs has standing under Title III to bring this action.

POINTS AND AUTHORITIES REGARDING DEFENDANTS’ RULE 12(B)(6) MOTION

II.       A Claim for Relief Under Rule 8(a) is Liberally Construed Under Supreme Court
          Precedent
          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of a complaint. Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief, in order to give the defendant fair notice of what the ... claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation

marks omitted). The Plaintiffs need not plead all of the elements of a prima facie case in the

complaint. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511–14, 122 S.Ct. 992, 152 L.Ed.2d 1

(2002).

          Despite this liberal pleading standard, to survive a motion to dismiss, a complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A claim is

facially plausible when the facts pled in the complaint allow the court to “draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. The standard does not

amount to a “probability requirement,” but it does require more than a “sheer possibility that a

defendant has acted unlawfully.” Id.

          “[W]hen ruling on a defendant's motion to dismiss [pursuant to Rule 12(b)(6)], a judge

must accept as true all of the factual allegations contained in the complaint,”

                                                    7
            Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 8 of 22



Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009) (internal quotation marks omitted), and

the court must give the Plaintiffs the “benefit of all inferences that can be derived from the facts

alleged.” Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). But,

[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” are not sufficient to state a claim. Iqbal, 556 U.S. at 678.

III.    RICO Standing Is Sufficiently Alleged

        A plaintiff must show that racketeering activity must be a “but-for,” proximate, and direct

cause of Plaintiff’s injuries. See Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)

(rejecting the notion that 18 U.S.C. § 1964 contains a distinct “racketeering injury” requirement);

Holmes v. Securities Investor Protection Corp., 503 U.S. 258, 268 (1992) (proximate cause);

Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 458 (2006) (a Plaintiff may sue for injuries that

he directly suffers by reason of a RICO violation).

        First, Defendants argue, at ECF 57, Mot., p. 18, that Plaintiffs failed to plead injury to

“business or property,” stating incorrectly that the AC only alleges injury caused by the

defamation claim which is not a RICO predicate act. This ignores the case law in this district,

see Lewis v. Lhu, supra, 696 F. Supp. at 727, which held that Plaintiffs' allegations of

reputational and other damage stemming from defendants' actions are sufficient to meet the

“injury” standing requirement for a civil RICO federal action. This is still good law in this

district.

        In this regard, per Lewis, the underlying Complaint here describes in detail that the

damage to Plaintiffs’ reputation caused the injury to his business and property. See AC, ECF 51,

para. 6, “defamation caused fatal injury to Byrne’s business,”; para. 87, defendants as enterprise

members worked together for a number of years to defame Byrne and cause him reputational


                                                  8
         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 9 of 22



injury and incurrence of legal fees. See also, para. 103 (same); para. 115 (Byrne suffered

extraordinary reputational injury and, as noted throughout this complaint, devastating monetary

damage to his business as an author and commentator).

       Moreover, contrary to Defendants’ assertions, the AC also alleges facts to support a

finding of injury directly from the predicate acts of obstruction of justice and bribery. See AC

para. 8; 13 (“predicate acts of obstruction of justice and bribery caused injury to business and

property of Plaintiffs”); see para. 17, incurrence of legal fees caused injury as a result of damage

to reputation caused by the illegal predicate activity of obstruction of justice and bribery.

       Second, Defendants argue that even if Plaintiffs had alleged cognizable injury (which

Plaintiffs assert he did), the alleged RICO violations would be too remote to satisfy the statute’s

proximate cause requirement, which requires “some direct relation between the injury asserted

and the injurious conduct alleged.” ECF 57, Mot, p. 19-20. The AC meets this requirement - as

described above, it is alleged that Enterprise members “directed predicate acts involving

obstruction of justice and bribery in order to further the goals of the Enterprise to cause injury to

the business and property of Officer Byrne,” AC, ECF 51, para. 13 (Strzok); para. 8 (Clinton);

para. 6 (Brock).

       The AC then describes in detail these predicate racketeering activities, and how they

directly injured Plaintiffs. See AC, ECF 51, para. 21, (a) bribery in violation of state law and

section 201- Defendants Hillary Clinton and John Podesta, with the assistance of David Brock,

bribed independent contractors and government officials to provide sources of false information

about Byrne. This inculpatory information resided on Hillary Clinton’s personal e-mail

system/servers; (b) obstruction of justice in violation of section 1512, Hillary Clinton and John

Podesta – with the assistance of Clinton’s legal counsel - destroyed large numbers of documents



                                                  9
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 10 of 22



and e-mails, which (with the knowledge and support of Strzok, McCabe and Comey) remain

missing to this day. See other factual allegations in substantive RICO claim, para. 87; 90;

payment of bribes to create false sources of information to be used against Byrne; para. 88; 94,

obstruction of justice by destruction of documents evidencing the bribery.

       Further, it is alleged in the AC, ECF 51, para. 17 that Plaintiffs incurred legal fees and

expenses to remedy the damage to his reputation (not fees incurred in bringing this lawsuit, but

in other legal proceedings) caused by the illegal predicate activity. Many courts agree that, in

certain circumstances, these fees and expenses qualify as an injury compensable under the RICO

statute. See e.g., Handeen v. Lemaire, 112 F.3d 1339, 1354 (8th Cir.1997) (holding that the

Plaintiffs' expenditure of attorneys' fees in objecting to the defendant's allegedly fraudulent

claims in another litigation sufficient as an injury within the meaning of RICO); Stochastic

Decisions, Inc. v. DiDomenico, 995 F.2d 1158, 1167 (2d Cir.1993) (allowing legal fees to be

recoverable under RICO), and Bankers Trust Co. v. Rhoades, 859 F.2d 1096, 1105 (2d Cir.1988)

(holding that the Plaintiffs could recover under RICO for past legal fees and expenses incurred

“in fighting defendants' frivolous lawsuits in New York state court”); Burger v. Kuimelis, 325

F.Supp.2d 1026, 1035 (N.D.Cal. 2004) (holding that legal expenses incurred in other

proceedings as a result of a RICO defendant's wrongful conduct can be recovered; “[l]egal

expenses are concrete financial losses”), and LaBarbera v. Angel, 95 F.Supp.2d 656, 662

(E.D.Tex.2000) (“To the extent that the Plaintiffs incurred expenses as a result of defending [the

defendant's] claim and asserting a counter-claim against him those expenses can be the subject of

a civil RICO cause of action).

       Accordingly, injury to Plaintiffs’ business and property proximately and directly resulting

from the racketeering activity was adequately alleged.



                                                 10
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 11 of 22



IV.    The Enterprise Is Adequately Alleged

       A. Legal Background

       In United States v. Turkette, 452 U.S. 576 (1981), the Supreme Court first set forth the

liberal and expansive counters of an association in fact enterprise as requiring an “ongoing

organization with a framework, formal or informal, for carrying out its objectives and the various

members and associates functioned as a continuing unit to achieve a common purpose.” The

Court in Boyle v. United States, 556 U.S. 939, 946 (2009) resolved a split in the circuits

interpreting Turkette as to what kind of framework, or structure, if any, was required.

       In Boyle, supra, 556 U.S. at 946, the Court describes that an association in fact enterprise

“must have at least three structural features: a purpose, relationships among those associated

with the enterprise, and longevity sufficient to permit these associates to pursue the enterprise’s

purpose.” Importantly, the Supreme Court in Boyle gave a liberal and expansive denotation to

the term “enterprise” which term includes “any ... group of individuals associated in fact.” The

Court stated that such language ensures that the definition of “enterprise” has a wide reach, and

the very concept of an association in fact is expansive. Id. at 944.

       The Boyle Court stated a broad view of the structural requirements stating that there is no

basis in the language of RICO for additional requirements such as “a structural ‘hierarchy,’ role

differentiation, a unique modus operandi, a chain of command,” etc., or other business-like

characteristics. Id., at 948. The Court stated that “an association in fact enterprise is simply a

continuing unit that functions with a common purpose.” Id. at 948. The group must merely

remain in existence long enough to pursue a course of conduct. Id.

       The Court in Boyle bases its broad and expansive view of an association in fact enterprise

by stating that the RICO statute provides that its terms are to be “liberally construed to effectuate



                                                 11
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 12 of 22



its remedial purposes.” Id. at 944, citing to National Organization for Women, Inc. v. Scheidler,

510 U.S. 249, 257 (1994) (“RICO broadly defines ‘enterprise’ ”); Sedima, S.P.R.L. v. Imrex Co.,

473 U.S. 479, 497 (1985) (“RICO is to be read broadly”).

       B. The AC Sufficiently Alleges an Association in Fact Enterprise

       Defendants first argue that the membership of the alleged Enterprise is not clearly

defined. ECF 57, Mot., p. 21, citing to AC, ECF 51, para. 14. This misconstrues the clear

language of the AC as para. 14 is merely a general statement that “numerous defendants remain

unknown.” This is also a factually true statement, as there are potential defendants who have

not yet been documented. Moreover, such unknown potential defendants are not described as

members or associates of the Enterprise as the AC, para. 87, limits the Enterprise membership to

specific individuals and entity members of the Enterprise, and thus the alleged Enterprise

membership and associates are sufficiently defined.

       Defendants then argue that the Plaintiffs’ claims only “establish parallel action on the

part of Defendants.” Mot., p. 22. This is a misreading of the AC, as, for example, in the

“Purposes and Relationships” section of the AC, para. 88, there are explicit factual allegations

how the “members functioned together” to accomplish their goal to defame Plaintiffs and cause

him injury. Moreover, even though Defendants argue otherwise (ECF 57, Mot., p. 23), there are

sufficient facts supporting coordination:

       The Enterprise activities involved/involve coordination, by their own admission, between
       David Brock’s partisan nonprofits and the Hillary for America presidential campaign
       (and its various complicit entities) and Enterprise participants with the intent to
       criminally injure, and defame, Hillary Clinton “enemies,” which include, but are not
       limited to, Plaintiffs Byrne.

AC, ECF 51, para. 89.




                                                12
         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 13 of 22



       This is a clear factual allegation describing how the Defendants coordinated their action,

i.e., functioned as a continuing unit per Turkette, supra, to inflict injury and was not some remote

“hub and spoke” arrangement as described in the Third Circuit case relied upon by the

Defendants. Moreover, although Defendants argue, below, that the AC alleges “at most a course

of conduct spanning only a few years,” (ECF 57, Mot., p. 28, fn. 8), relationships of such length

may be sufficient to satisfy Boyle’s statement above, i.e., “the group must remain in existence

long enough to pursue a course of conduct.”

       Accordingly, given the factual allegations in the AC, as summarized in the charging

language in ECF 51, para. 87-89, and the broad expansive view of an association-in-fact

enterprise per Boyle, supra, the Enterprise is adequately alleged.

V.     The Pattern of Racketeering is Adequately Alleged

       A. Legal Background

       As described by the Supreme Court in H.J. Inc., supra, 493 U.S. at 241 (“what a

Plaintiffs or prosecutor must prove is continuity of racketeering activity, or its threat,

simpliciter”). As a matter of background, the RICO statute, section 1961(5) requires that the

defendant have engaged in a “pattern of racketeering,” which is defined to be at least two

predicate acts committed, or agreed to be committed, within ten years of each other. 2

       The Court in H.J. Inc. discussed that “continuity” is both a closed- and open-ended

concept, referring either to a closed period of repeated conduct, or to past conduct that by its

nature projects into the future with a threat of repetition. Id., at 241. The Court further stated that



2
 In H.J. Inc. v. Northwestern Bell Telephone Co., supra, 492 U.S. at 239-41, the Supreme Court
held that a “pattern” also required “relatedness.” It is clear and undisputed that here the alleged
predicate acts of obstruction of justice, Travel Act, and federal bribery are sufficiently related to
each other and to the operation of the enterprise.

                                                  13
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 14 of 22



in either case, it is centrally a temporal concept, that is a party alleging a RICO violation may

demonstrate continuity over a closed period by proving a series of related predicates extending

over a substantial period of time. Predicate acts extending over a few weeks or months and

threatening no future criminal conduct do not satisfy this requirement. Id., at 242.

       Regarding the threat of continuing criminal activity, also known as “open-ended

continuity,” the Supreme Court in H.J. Inc. offered some examples of how this element might be

satisfied. H.J. Inc., supra, 492 U.S. at 242-243, describing, in relevant part that when the

racketeering acts themselves include a specific threat of repetition extending indefinitely into the

future, and thus supply the requisite threat of continuity. In other cases, the threat of continuity

may be established by showing that the predicate acts or offenses are part of an ongoing entity's

regular way of doing business. The continuity requirement is likewise satisfied where it is

shown that the predicates are a regular way of conducting defendant's ongoing legitimate

business (in the sense that it is not a business that exists for criminal purposes), or of conducting

or participating in an ongoing and legitimate RICO “enterprise.” Id., at 243.

       B. The AC Sufficiently Alleges “A Pattern of Racketeering Activity”

       1. Predicate Acts Have Been Adequately Pleaded

       Defendants assert that predicate acts have not been properly pleaded because there are

allegations of “lumping defendants together in each claim.” ECF 57, Mot., p. 24. Contrary to

Defendants assertion, the AC identifies which particular defendant was engaged in the violative

conduct, and even the paragraphs cited by Defendants distinguish between individual defendants.

Compare, para. 15, identifying Clinton and Podesta; para. 20, identifying as the wrongdoers as

Clinton, Brock, and Podesta; para. 79, identifying wrongdoers as Defendants Clinton and

Podesta. Moreover, there are of course many other allegations in the AC specifically identifying


                                                 14
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 15 of 22



the conduct by the particular Defendant, which are not set forth by Defendants. See e.g., para.,

para. 63, Defendant Brock identified in defamatory conduct; para. 64, Brock, American Bridge,

Crew and Shareblue (enterprise members) involved in wrongful tactics to cause injury; para. 75-

76; Hillary Clinton identified specifically as the wrongdoer.

       Defendants also argue that there is insufficient allegation of the alleged predicates. ECF

57, Mot., p. 25-26. This is incorrect, as the basis for alleging the RICO predicates are explicitly

described and explained in depth in the AC, in the Racketeering Violation section of the AC in

paras. 92-100. In para. 92, the AC specifically describes the violations are “acts indictable under

18 U.S.C. § 201; 1512; and 1952.” In subsequent paragraphs, these predicates are described in

detail. See, AC, ECF 51, para. 13; 93, regarding Travel Act describing a Massachusetts safe

house to facilitate the carrying on of the unlawful activity of bribery. These acts of bribery are

described to be in violation of states to be determined, including the District of Columbia, all in

violation of 18 U.S.C. section 1952(a)(3), which is RICO predicate activity. AC, ECF 51, para.

16.

       Regarding the obstruction of justice, the AC details the conduct of each individual

defendant. See e.g., para. 94-100, describing details regarding each Defendant’s role in

obstruction of justice in violation of section 1512(c)(1) and (2). These paragraphs include

allegations of specific instructions by Hillary Clinton, and specific allegations of impeding an

official proceeding by Defendant Peter Strzok who is alleged to have concealed “metadata” in

documents which would have been incriminating against Defendant Hillary Clinton in the

federal government/FBI investigation of Clinton in year 2016.

       The Defendants also argue that factual allegations in support of the bribery predicates are

insufficient. Plaintiffs acknowledge that more specific information as to the identity of the



                                                 15
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 16 of 22



“independent contractors” who were paid the bribes by David Brock and others to gin up fake

information (para. 88; 90) will be ultimately required to prove the allegations. But the

allegations as stated are sufficient to provide notice to Defendants of the specific violations to

which they have been alleged to have committed. In this regard, as described above, regarding

the state bribery violations, which themselves are RICO predicates, Plaintiffs allege these acts of

bribery are described to be in violation of states to be determined, including the District of

Columbia. AC, ECF 51, para. 16. Moreover, para. 13 of the AC describes a scheme to pay

bribes to a Department of Justice employee to assist the Enterprise’s dissemination of false and

defamatory information. This fact, if proven, would be sufficient to meet the “state or federal

public official,” and “official acts” provisions of section 201.

       Accordingly, the AC contains sufficient allegations to put the Defendant on notice

regarding which RICO predicate they are alleged to have committed, and/or agreed would be

committed.

       2. The Subject Action Is Not a Merely “Garden-Variety Fraud” Proceeding

       Defendants also assert that the AC fails to properly allege a “pattern of racketeering

activity.” Mot., ECF 57, p. 26-28, asserting the scheme alleged is only a single scheme aimed at

defrauding one individual, and asserting insufficient continuity. These arguments have little

merit. Contrary to Defendant’s assertion, the conduct alleged is hardly “a single scheme, a single

injury, as set forth in Western Associates Ltd. Partnership, ex rel., 235 F.3d 629, 633 (D.C. Cir.

2001, and is clearly not “isolated conduct.” The AC alleges a complex, multi-faceted scheme by

numerous important persons, including a presidential candidate (Hillary Clinton), her campaign

chair (Podesta), democratic party operative Brock and the entities he controlled, and Podesta and

the entities he controlled; and corrupted federal government investigators (Strzok), to function



                                                 16
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 17 of 22



together to obstruct justice and pay bribes to gin up false and fake information. See Crawford v.

Franklin Credit Mgmt. Corp., 758 F.3d 473, 488-89 (2d Cir. 2014), wherein the Second Circuit

held there was insufficient pattern based upon mail fraud allegations involving a single victim

and one fraudulent act, but distinguished the facts from other courts which have found a

sufficient pattern involving only a single victim when the alleged fraudulent acts that were

numerous, varied, and disparate.

       Moreover, the “single-scheme, single-injury” basis to dismiss civil RICO claims rests

with allegations of mail and wire fraud. In Crawford, supra, the court stated that given the

routine use of mail and wire communications in business operations, it agreed with the view of

the First Circuit that “RICO claims premised on mail or wire fraud must be particularly

scrutinized because of the relative ease with which a Plaintiffs may mold a RICO pattern from

allegations that, upon closer scrutiny, do not support it.” Id., at 489, citing Efron v. Embassy

Suites (Puerto Rico), Inc., 223 F.3d 12, 20 (1st Cir.2000). Courts have stated that (“[t]he

potential for transforming garden-variety common law actions into federal cases is greater if [the

claims are] grounded entirely on [mail and wire fraud] predicates”). Gross v. Waywell, 628

F.Supp.2d 475, 493 (S.D.N.Y. 2009).

       Cases relied upon by Defendants here, i.e., Western Associates Ltd. Partnership, ex rel.,

supra; Edmondson & Gallagehr v. Alban Towers Tenants Ass’n, 48 F.3d 1260 (D.C. Cir. 1995),

analyze civil RICO claims of mail and/or wire fraud. Moreover, district courts in this circuit

which follow Western Associates, supra, also focus on civil RICO claims involving fraud. See

e.g., Feld Entertainment Inc. v. American Society for the Prevention of Cruelty to Animals, 873

F. Supp.2d 288, 313 (D.D.C. 2012).




                                                 17
         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 18 of 22



        Because the reliance on D.C. law addressing “single-injury, “single victim,” arguably

does not have strong validity when viewing a complex, multifaceted organization engaging in

serious offenses of obstruction of justice and bribery, the district court cases cited by Defendant

have little validity in this case.

        3. The AC Sufficiently Alleges Conduct Which Threatens(ed) Future Conduct

        Importantly, Defendants assert there is inadequate continuity because the predicate acts

were committed over the course of a few months or “at most a course of conduct spanning only a

few years” and any “future racketeering activity is wholly speculative.” Mot, ECF 57, p. 27; 28,

fn. 8. However, as stated clearly in the AC, Plaintiffs are alleging that the predicate activity

threatens future criminal conduct, and thus constitutes “open-ended” continuity:

        “Plaintiffs believe that this obstruction continues to this day as Defendants and Enterprise
        members continue to associate for the purpose of defaming Plaintiffs and damaging his
        reputation thereby causing him injury. Therefore, their conduct of bribe paying and
        destroying documents gives rise to the inference that such offenses would have continued
        indefinitely, if not interrupted.” AC, ECF 51, para. 103.

        As described in the examples in H.J. Inc., supra, 492 U.S. at 242-243, because these acts

of obstruction, Travel Act, and bribery themselves include a specific threat of repetition

extending indefinitely into the future, these predicates (unlike garden-variety fraud schemes

which have been completed) threaten future criminal conduct and thus supply the requisite threat

of continuity. See United States v. Aulicino, 44 F.3d 1102, 1111 (2d Cir. 1995) the court found a

3 ½ month length scheme to commit kidnapping as constituting a sufficient pattern. The

Aulicino court stated that -

        in cases where the acts of the defendant or the enterprise were inherently unlawful, such
        as murder or obstruction of justice, and were in pursuit of inherently unlawful goals, such
        as narcotics trafficking or embezzlement, the courts generally have concluded that the
        requisite threat of continuity was adequately established by the nature of the activity,
        even though the period spanned by the racketeering acts was short. In contrast, in cases
        concerning alleged racketeering activity in furtherance of endeavors that are not

                                                 18
           Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 19 of 22



       inherently unlawful, such as frauds in the sale of property, the courts generally have
       found no threat of continuing criminal activity arising from conduct that extended over
       even longer periods.

Id., emphasis added.

       The Aulicino court continued to find that H.J. Inc. does not hold that Congress grants

defendants a “RICO-free window of opportunity” to engage in numerous racketeering acts. Id.,

at 1113.

       Accordingly, even if this Enterprise disbands, which is unlikely, their short-term

activities involving alleged serious offenses of obstruction and bribery is sufficient to find that

the requisite threat of continuity was adequately established. See also United States v. Busacca,

936 F.2d 232 (6th Cir. 1991) (holding that a two-month period of embezzlement sufficed to

evince a threat of continuity, when“[t]he manner in which the embezzlements occurred was

capable of repetition indefinitely into the future).

       Moreover, because the enterprise here consists of democratic politicians (Clinton),

buttressed by democratic operatives, lobbyists and corrupted government investigators, and

others (see para. 87), it may also be found that because this association may continue, that the

threat of continuity may be established by showing that the predicate acts or offenses are part of

this ongoing entity's regular way of doing business. H.J. Inc., supra, at 243.

       VI. RICO Conspiracy

       Defendants first assert that the section 1962(d) alleged violation fails because the

substantive section 1962(c) violation was not adequately alleged. Mot., ECF 57, p. 29. For the

reasons described above, Plaintiffs assert a substantive civil RICO was sufficiently alleged at this

juncture.




                                                  19
           Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 20 of 22



          Second, Defendants assert the conspiratorial agreement was not adequately alleged. This

is contrary to the explicit terms of the AC, wherein in the Second Cause of Action (the

Conspiracy), it is explicitly alleged ‘Each Defendant agreed that a conspirator would commit at

least two acts of racketeering, i.e., bribery and obstruction of justice, in the conduct of the affairs

of the Enterprise.” AC, ECF 51, para. 109 (emphasis added). As noted above, there are more

than sufficient facts alleged to support a finding of an agreement, and that each conspirator

“adopt[ed] the goal of furthering or facilitating the criminal endeavor.” Salinas v. United States,

522 U.S. 52, 65 (1997).

     VII.     CONCLUSION

          In conclusion, for the reasons above, the Defendants’ Motions to Dismiss should be

denied.

                                                       Respectfully submitted,

                                                       /s/ Mark R. Heilbrun
                                                       MARK R. HEILBRUN
                                                       D.C. Bar No. 434681
                                                       Reagan International Trade Center
                                                       1300 Pennsylvania Avenue, N.W.
                                                       Washington, D.C. 20004
                                                       (202) 577-9178
                                                       mh@harlanbradleyllp.com




                                                  20
         Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 21 of 22




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

GARY J. BYRNE et al.

Plaintiffs,
                                                                             18-cv-01422-PLF
v.

HILLARY RODHAM CLINTON et al.

Defendants.

              ____________________________________________________________


                                    [PROPOSED] ORDER


        Upon consideration of Plaintiffs’ Opposition to the Motion to Dismiss of Defendant

Clinton and the Motion to Dismiss of Defendant Podesta, it is hereby ORDERED that the

motions to dismiss are DENIED.

        SO ORDERED



Dated: _____________, 2018




                                            ________________________________
                                            Paul L. Friedman
                                            United States District Judge




                                               21
        Case 1:18-cv-01422-PLF Document 65 Filed 11/07/18 Page 22 of 22



                                 CERTIFICATE OF SERVICE


       I certify that on November 7, 2018, I caused a copy of the foregoing to be filed and

served electronically upon the registered parties with the United States District Court for the

District of Columbia via the Court’s CM/ECF system.




                                                      /s/ Mark R. Heilbrun
                                                      MARK R. HEILBRUN




                                                22
